Name: Commission Implementing Decision (EU) 2017/1481 of 14 August 2017 amending the Annex to Implementing Decision 2014/709/EU concerning animal health control measures relating to African swine fever in certain Member States (notified under document C(2017) 5589) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: health;  agricultural activity;  agricultural policy;  Europe;  means of agricultural production
 Date Published: 2017-08-17

 17.8.2017 EN Official Journal of the European Union L 211/46 COMMISSION IMPLEMENTING DECISION (EU) 2017/1481 of 14 August 2017 amending the Annex to Implementing Decision 2014/709/EU concerning animal health control measures relating to African swine fever in certain Member States (notified under document C(2017) 5589) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (3), and in particular Article 4(3) thereof, Whereas: (1) Commission Implementing Decision 2014/709/EU (4) lays down animal health control measures in relation to African swine fever in certain Member States. The Annex to that Implementing Decision demarcates and lists certain areas of those Members States in Parts I to IV thereof, differentiated by the level of risk based on the epidemiological situation as regards that disease. That list includes certain areas of Latvia, Lithuania and Poland. (2) In July 2017, a few outbreaks of African swine fever in domestic pigs occurred in the gminy KÃ kolewnica, PodedwÃ ³rze and WÃ odawa in Poland. These outbreaks occurred in areas currently listed in Part I of the Annex to Implementing Decision 2014/709/EU. These outbreaks constitute an increased level of risk that should be reflected in the Annex to that Implementing Decision. (3) In July 2017, few cases of African swine fever in wild boar were observed in Bauskas, Dobeles and Talsu novads in Latvia, in Pasvaliorajono savivaldybÃ  in Lithuania, and also in gminy Hanna and Tuczna in Poland, in areas currently listed in Part I of the Annex to Implementing Decision 2014/709/EU or in areas currently listed in Part II of the Annex but in close proximity to Part I of that Annex. These cases constitute an increased level of risk that should be reflected in the Annex to that Implementing Decision. (4) The evolution of the current epidemiological situation of African swine fever in the affected domestic and feral pig populations in the Union should be taken into account in the assessment of the risk to animal health posed by the new disease situation in Latvia, Lithuania and Poland. In order to focus the animal health control measures provided for in Implementing Decision 2014/709/EU, and to prevent the further spread of African swine fever, while at the same time preventing any unnecessary disturbance to trade within the Union, and also avoiding unjustified barriers to trade by third countries, the Union list of areas subject to the animal health control measures set out in the Annex to that Implementing Decision should be amended to take account of the changes in the epidemiological situation as regards that disease in Latvia, Lithuania and Poland. (5) Accordingly, the areas affected by the recent outbreaks of African swine fever in domestic pigs in Poland that are currently listed in Part I of the Annex to Implementing Decision 2014/709/EU should now be listed instead in Part III of that Annex and new areas in Poland should be included in Part I of that Annex. (6) In addition, the areas affected by the recent cases of African swine fever in wild boar in Latvia, Lithuania and Poland that are currently listed in Part I of the Annex to Implementing Decision 2014/709/EU, should now be listed instead in Part II of that Annex. (7) The Annex to Implementing Decision 2014/709/EU should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision 2014/709/EU is replaced by the text set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 14 August 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 18, 23.1.2003, p. 11. (4) Commission Implementing Decision 2014/709/EU of 9 October 2014 concerning animal health control measures relating to African swine fever in certain Member States and repealing Implementing Decision 2014/178/EU (OJ L 295, 11.10.2014, p. 63). ANNEX The Annex to Implementing Decision 2014/709/EU is replaced by the following: ANNEX PART I 1. Estonia The following areas in Estonia:  Hiiu maakond. 2. Latvia The following areas in Latvia:  Aizputes novads,  Alsungas novads,  Auces novada BÃ nes, Vecsaules, VÃ «tiÃ u un Ukru pagasts, Auces pilsÃ ta,  Bauskas novada Ã ªslÃ «ces pagasts,  Bauskas pilsÃ ta,  BrocÃ nu novads,  Dobeles novada Penkules pagasts,  Jelgavas novada GlÃ «das, SvÃ tes, Platones, Vircavas, Jaunsvirlaukas, ZaÃ ¼enieku, Vilces, Lielplatones, Elejas un Sesavas pagasts,  Kandavas novada VÃ nes un Matkules pagasts,  KuldÃ «gas novads,  PÃ vilostas novada Sakas pagasts un PÃ vilostas pilsÃ ta,  republikas pilsÃ ta Jelgava,  RundÃ les novads,  Saldus novada Ezeres, Jaunauces, JaunlutriÃ u, KursÃ «Ã ¡u, LutriÃ u, Novadnieku, PampÃ Ã ¼u, Rubas, Saldus, Vadakstes, ZaÃ as, ZirÃ u, ZvÃ rdes un Ã Ã ·Ã des pagastis, Saldus pilsÃ ta,  Skrundas novads,  StopiÃ u novada daÃ ¼a, kas atrodas uz rietumiem no autoceÃ ¼a V36, P4 un P5, Acones ielas, DauguÃ ¼upes ielas un DauguÃ ¼upÃ «tes,  TÃ rvetes novads,  Ventspils novada JÃ «rkalnes pagasts. 3. Lithuania The following areas in Lithuania:  JoniÃ ¡kio rajono savivaldybÃ ,  Jurbarko rajono savivaldybÃ ,  Kalvarijos savivaldybÃ ,  KazlÃ ³ RÃ «dos savivaldybÃ ,  KelmÃ s rajono savivaldybÃ ,  MarijampolÃ s savivaldybÃ ,  Pakruojo rajono savivaldybÃ : LygÃ «mÃ ³, Linkuvos, Pakruojo ir PaÃ ¡vitinio seniÃ «nijos,  PanevÃ Ã ¾io rajono savivaldybÃ : Krekenavos seniÃ «nijos dalis Ã ¯ vakarus nuo NevÃ Ã ¾io upÃ s,  RadviliÃ ¡kio rajono savivaldybÃ : AukÃ ¡telkÃ ³, Baisogalos, GrinkiÃ ¡kio, RadviliÃ ¡kio, RadviliÃ ¡kio miesto, SkÃ miÃ ³, Ã aukoto, Ã eduvos miesto, Ã aulÃ nÃ ³ ir TyruliÃ ³,  RaseiniÃ ³ rajono savivaldybÃ ,  Ã akiÃ ³ rajono savivaldybÃ ,  Ã iauliÃ ³ miesto savivaldybÃ ,  Ã iauliÃ ³ rajono savivaldybÃ ,  VilkaviÃ ¡kio rajono savivaldybÃ . 4. Poland The following areas in Poland: w wojewÃ ³dztwie warmiÃ sko-mazurskim:  gminy Kalinowo, Prostki, Stare Juchy i gmina wiejska EÃ k w powiecie eÃ ckim,  gminy BiaÃ a Piska, Orzysz, Pisz i Ruciane Nida w powiecie piskim,  gminy MiÃ ki i Wydminy w powiecie giÃ ¼yckim,  gminy Olecko, Ã wiÃtajno i Wieliczki w powiecie oleckim. w wojewÃ ³dztwie podlaskim:  gmina BraÃ sk z miastem BraÃ sk, gminy BoÃ ki, Rudka, Wyszki, czÃÃ Ã  gminy Bielsk Podlaski poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 19 (w kierunku pÃ ³Ã nocnym od miasta Bielsk Podlaski) i przedÃ uÃ ¼onej przez wschodniÃ granicÃ miasta Bielsk Podlaski i drogÃ nr 66 (w kierunku poÃ udniowym od miasta Bielsk Podlaski), miasto Bielsk Podlaski, czÃÃ Ã  gminy Orla poÃ oÃ ¼ona na zachÃ ³d od drogi nr 66 w powiecie bielskim,  gminy DÃ browa BiaÃ ostocka, KuÃ ºnica, JanÃ ³w, Nowy DwÃ ³r, Sidra, Suchowola i Korycin w powiecie sokÃ ³lskim,  gminy Dziadkowice, Grodzisk i Perlejewo w powiecie siemiatyckim,  gminy Kolno z miastem Kolno, MaÃ y PÃ ock i TuroÃ l w powiecie kolneÃ skim,  gminy Juchnowiec KoÃ cielny, SuraÃ ¼, TuroÃ Ã  KoÃ cielna, Ã apy i PoÃ wiÃtne w powiecie biaÃ ostockim,  powiat zambrowski,  gminy BakaÃ arzewo, Raczki, Rutka-Tartak, SuwaÃ ki i Szypliszki w powiecie suwalskim,  gminy SokoÃ y, Kulesze KoÃ cielne, Nowe Piekuty, Szepietowo, Klukowo, Ciechanowiec, Wysokie Mazowieckie z miastem Wysokie Mazowieckie, CzyÃ ¼ew w powiecie wysokomazowieckim,  powiat augustowski,  gminy Ã omÃ ¼a, Miastkowo, NowogrÃ ³d, PiÃ tnica, Ã niadowo i ZbÃ ³jna w powiecie Ã omÃ ¼yÃ skim,  powiat miejski BiaÃ ystok,  powiat miejski Ã omÃ ¼a,  powiat miejski SuwaÃ ki,  powiat sejneÃ ski. w wojewÃ ³dztwie mazowieckim:  gminy Bielany, CeranÃ ³w, JabÃ onna Lacka, Sabnie, SterdyÃ , Repki i gmina wiejska SokoÃ Ã ³w Podlaski w powiecie sokoÃ owskim,  gminy Domanice, KotuÃ , Mokobody, Przesmyki, Paprotnia, SkÃ ³rzec, SuchoÃ ¼ebry, Mordy, Siedlce, WiÃ niew i Zbuczyn w powiecie siedleckim,  powiat miejski Siedlce,  gminy Lelis, Ã yse, RzekuÃ , Troszyn, Czerwin i Goworowo w powiecie ostroÃ Ãckim,  gminy Olszanka i Ã osice w powiecie Ã osickim,  powiat ostrowski. w wojewÃ ³dztwie lubelskim:  gminy Stary Brus i Urszulin w powiecie wÃ odawskim,  gminy Borki, Czemierniki, KomarÃ ³wka Podlaska, RadzyÃ  Podlaski z miastem RadzyÃ  Podlaski, Ulan-Majorat i WohyÃ  w powiecie radzyÃ skim,  gminy Rossosz, Wisznice, SosnÃ ³wka i Ã omazy w powiecie bialskim,  gmina AdamÃ ³w, Krzywda, Serokomla, Stanin, TrzebieszÃ ³w, WojcieszkÃ ³w i gmina wiejska Ã ukÃ ³w w powiecie Ã ukowskim,  gminy DÃbowa KÃ oda, JabÃ oÃ , MilanÃ ³w, Parczew, SiemieÃ  i Sosnowica w powiecie parczewskim,  gminy Dorohusk, KamieÃ , CheÃ m, Ruda  Huta, Sawin i Wierzbica w powiecie cheÃ mskim,  powiat miejski CheÃ m,  gminy Firlej, Kock, NiedÃ ºwiada, OstrÃ ³wek, OstrÃ ³w Lubelski i UÃ cimÃ ³w w powiecie lubartowskim. PART II 1. Estonia The following areas in Estonia:  Abja vald,  Alatskivi vald,  Elva linn,  Haaslava vald,  Haljala vald,  Halliste vald,  Harju maakond (vÃ ¤lja arvatud osa Kuusalu vallast, mis asub lÃ µuna pool maanteest nr 1 (E20), Aegviidu vald ja Anija vald),  Ida-Viru maakond,  Kambja vald,  Karksi vald,  Kihelkonna vald,  Konguta vald,  KÃ µpu vald,  Kuressaare linn,  LÃ ¤Ã ¤ne maakond,  LÃ ¤Ã ¤ne-Saare vald,  Laekvere vald,  osa Leisi vallast, mis asub lÃ ¤Ã ¤ne pool Kuressaare-Leisi maanteest (maanatee nr 79),  Luunja vald,  MÃ ¤ksa vald,  Meeksi vald,  Muhu vald,  Mustjala vald,  NÃ µo vald,  osa Tamsalu vallast, mis asub kirde pool Tallinna-Tartu raudteest,  PÃ ¤rnu maakond (vÃ ¤lja arvatud Audru ja TÃ µstamaa vald),  PeipsiÃ ¤Ã ¤re vald,  Piirissaare vald,  PÃ µlva maakond,  Puhja vald,  RÃ ¤gavere vald,  Rakvere linn,  Rakvere vald,  Rannu vald,  Rapla maakond,  RÃ µngu vald,  Ruhnu vald,  Salme vald,  SÃ µmeru vald,  Suure-Jaani vald,  TÃ ¤htvere vald,  Tartu linn,  Tartu vald,  Tarvastu vald,  Torgu vald,  Ã lenurme vald,  Valga maakond,  Vara vald,  Vihula vald,  Viljandi linn,  Viljandi vald,  Vinni vald,  Viru-Nigula vald,  VÃ µhma linn,  VÃ µnnu vald,  VÃ µru maakond. 2. Latvia The following areas in Latvia:  ÃdaÃ ¾u novads,  Aglonas novada KastuÃ ¼inas, GrÃ veru un Ã Ã ·eltovas pagasts,  Aizkraukles novads,  AknÃ «stes novads,  Alojas novads,  AlÃ «ksnes novads,  Amatas novads,  Apes novada Trapenes, Gaujienas un Apes pagasts, Apes pilsÃ ta,  Auces novada Lielauces un Ã ªles pagasts,  BabÃ «tes novads,  Baldones novads,  Baltinavas novads,  Balvu novada VÃ «ksnas, BÃ rzkalnes, VectilÃ ¾as, Lazdulejas, BrieÃ ¾uciema, TilÃ ¾as, BÃ rzpils un KriÃ ¡jÃ Ã u pagasts,  Bauskas novada MeÃ ¾otnes, Codes, DÃ viÃ u, GailÃ «Ã ¡u, Brunavas, Ceraukstes un Vecsaules pagasts,  BeverÃ «nas novads,  Burtnieku novads,  Carnikavas novads,  CÃ su novads,  Cesvaines novads,  Ciblas novads,  Dagdas novads,  Daugavpils novada Vaboles, LÃ «ksnas, Sventes, Medumu, Demenas, KalkÃ «nes, Laucesas, Tabores, MaÃ ¼inovas, AmbeÃ ¼u, BiÃ ·ernieku, Naujenes, Vecsalienas, Salienas un Skrudalienas pagasts,  Dobeles novada Dobeles, Annenieku, Bikstu, Zebrenes, NaudÃ «tes, Auru, KrimÃ «nu, BÃ rzes un JaunbÃ rzes pagasts, Dobeles pilsÃ ta,  Dundagas novads,  Engures novads,  Ã rgÃ ¼u novads,  Garkalnes novada daÃ ¼a, kas atrodas uz ziemeÃ ¼rietumiem no autoceÃ ¼a A2,  Gulbenes novada LÃ «go pagasts,  Iecavas novads,  IkÃ ¡Ã ·iles novada TÃ «nÃ «Ã ¾u pagasta daÃ ¼a, kas atrodas uz dienvidaustrumiem no autoceÃ ¼a P10, IkÃ ¡Ã ·iles pilsÃ ta,  IlÃ «kstes novads,  Jaunjelgavas novads,  Jaunpils novads,  JÃ kabpils novads,  Jelgavas novada Kalnciema, LÃ «vbÃ rzes un Valgundes pagasts,  Kandavas novada CÃ res, Kandavas, ZemÃ «tes un Zantes pagasts, Kandavas pilsÃ ta,  KÃ rsavas novads,  Ã ¶eguma novads,  Ã ¶ekavas novads,  KocÃ nu novads,  Kokneses novads,  KrÃ slavas novads,  Krimuldas novada Krimuldas pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼austrumiem no autoceÃ ¼a V89 un V81, un LÃ durgas pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼austrumiem no autoceÃ ¼a V81 un V128,  Krustpils novads,  LielvÃ rdes novads,  LÃ «gatnes novads,  LimbaÃ ¾u novada Skultes, LimbaÃ ¾u, Umurgas, Katvaru, PÃ les un ViÃ ¼Ã ·enes pagasts, LimbaÃ ¾u pilsÃ ta,  LÃ «vÃ nu novads,  LubÃ nas novads,  Ludzas novads,  Madonas novads,  MÃ lpils novads,  MÃ rupes novads,  Mazsalacas novads,  MÃ rsraga novads,  NaukÃ ¡Ã nu novads,  Neretas novads,  Ogres novads,  Olaines novads,  Ozolnieku novads,  PÃ rgaujas novads,  PÃ ¼aviÃ u novads,  PreiÃ ¼u novada Saunas pagasts,  PriekuÃ ¼u novads,  Raunas novada Raunas pagasts,  republikas pilsÃ ta Daugavpils,  republikas pilsÃ ta JÃ kabpils,  republikas pilsÃ ta JÃ «rmala,  republikas pilsÃ ta RÃ zekne,  republikas pilsÃ ta Valmiera,  RÃ zeknes novada AudriÃ u, BÃ rzgales, Ã ornajas, DricÃ nu, Gaigalavas, GriÃ ¡kÃ nu, Ilzeskalna, Kantinieku, Kaunatas, LendÃ ¾u, LÃ «znavas, Maltas, MÃ koÃ kalna, NagÃ ¼u, Ozolaines, OzolmuiÃ ¾as, Rikavas, NautrÃ nu, Sakstagala, Silmalas, StoÃ ¼erovas, StruÃ ¾Ã nu un VÃ rÃ mu pagasts un FeimaÃ u pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼iem no autoceÃ ¼a V577 un PuÃ ¡as pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼austrumiem no autoceÃ ¼a V577 un V597,  RiebiÃ u novada SÃ «Ã ¼ukalna, Stabulnieku, GalÃ nu un SilajÃ Ã u pagasts,  Rojas novads,  RopaÃ ¾u novada daÃ ¼a, kas atrodas uz austrumiem no autoceÃ ¼a P10,  RugÃ ju novada Lazdukalna pagasts,  RÃ «jienas novads,  SalacgrÃ «vas novads,  Salas novads,  Saulkrastu novads,  Siguldas novada Mores pagasts un AllaÃ ¾u pagasta daÃ ¼a, kas atrodas uz dienvidiem no autoceÃ ¼a P3,  SkrÃ «veru novads,  Smiltenes novada Brantu, Blomes, Smiltenes, Bilskas un GrundzÃ les pagasts un Smiltenes pilsÃ ta,  StrenÃ u novads,  Talsu novads,  Tukuma novads,  Valkas novads,  VarakÃ ¼Ã nu novads,  Vecpiebalgas novads,  Vecumnieku novads,  Ventspils novada Ances, TÃ rgales, Popes, VÃ rves, UÃ ¾avas, Piltenes, Puzes, Ziru, UgÃ les, Usmas un ZlÃ ku pagasts, Piltenes pilsÃ ta,  ViesÃ «tes novads,  ViÃ ¼akas novads,  ViÃ ¼Ã nu novads,  Zilupes novads. 3. Lithuania The following areas in Lithuania:  Alytaus miesto savivaldybÃ ,  Alytaus rajono savivaldybÃ ,  AnykÃ ¡Ã iÃ ³ rajono savivaldybÃ ,  BirÃ ¡tono savivaldybÃ ,  BirÃ ¾Ã ³ miesto savivaldybÃ ,  BirÃ ¾Ã ³ rajono savivaldybÃ : NemunÃ lio RadviliÃ ¡kio, PabirÃ ¾Ã s, PaÃ eriaukÃ ¡tÃ s ir ParovÃ jos seniÃ «nijos,  ElektrÃ nÃ ³ savivaldybÃ ,  Ignalinos rajono savivaldybÃ ,  Jonavos rajono savivaldybÃ : Ã ½eimiÃ ³ seniÃ «nijos dalis Ã ¯ Ã ¡iaurÃ nuo kelio Nr 144 ir Ã ¯ vakarus nuo kelio Nr 232,  KaiÃ ¡iadoriÃ ³ miesto savivaldybÃ ,  KaiÃ ¡iadoriÃ ³ rajono savivaldybÃ ,  Kauno miesto savivaldybÃ ,  Kauno rajono savivaldybÃ s: Akademijos, AlÃ ¡Ã nÃ ³, Batniavos, Domeikavos, EÃ ¾erÃ lio, Garliavos apylinkiÃ ³, Garliavos, KarmÃ lavos, KaÃ erginÃ s, Kulautuvos, LapiÃ ³, Linksmakalnio, NeveroniÃ ³, Raudondvario, RingaudÃ ³, RokÃ ³, SamylÃ ³, Taurakiemio, UÃ ¾liedÃ ¾iÃ ³, Vilkijos apylinkiÃ ³, Vilkijos, ZapyÃ ¡kio seniÃ «nijos,  KÃ dainiÃ ³ rajono savivaldybÃ  savivaldybÃ s: Dotnuvos, GudÃ ¾iÃ «nÃ ³, JosvainiÃ ³ seniÃ «nijos dalis Ã ¯ Ã ¡iaurÃ nuo kelio Nr 3514 ir Nr 229, KrakiÃ ³, KÃ dainiÃ ³ miesto, SurviliÃ ¡kio, Truskavos, VilainiÃ ³ ir Ã Ã tos seniÃ «nijos,  KupiÃ ¡kio rajono savivaldybÃ : NoriÃ «nÃ ³, SkapiÃ ¡kio, SubaÃ iaus ir Ã imoniÃ ³ seniÃ «nijos,  MolÃ tÃ ³ rajono savivaldybÃ ,  Pakruojo rajono savivaldybÃ : Guostagalio, KlovainiÃ ³, Rozalimo ir Ã ½eimelio seniÃ «nijos,  Pasvalio rajono savivaldybÃ : JoniÃ ¡kÃ lio apylinkiÃ ³, JoniÃ ¡kÃ lio miesto, NamiÃ ¡iÃ ³, SaloÃ iÃ ³, PuÃ ¡aloto ir VaÃ ¡kÃ ³seniÃ «nijos,  RadviliÃ ¡kio rajono savivaldybÃ : PakalniÃ ¡kiÃ ³ ir Sidabravo seniÃ «nijos,  PrienÃ ³ miesto savivaldybÃ ,  PrienÃ ³ rajono savivaldybÃ ,  RokiÃ ¡kio rajono savivaldybÃ ,  Ã alÃ ininkÃ ³ rajono savivaldybÃ ,  Ã irvintÃ ³ rajono savivaldybÃ ,  Ã venÃ ioniÃ ³ rajono savivaldybÃ ,  TrakÃ ³ rajono savivaldybÃ ,  UkmergÃ s rajono savivaldybÃ ,  Utenos rajono savivaldybÃ ,  Vilniaus miesto savivaldybÃ ,  Vilniaus rajono savivaldybÃ ,  Visagino savivaldybÃ ,  ZarasÃ ³ rajono savivaldybÃ . 4. Poland The following areas in Poland: w wojewÃ ³dztwie podlaskim:  gmina Dubicze Cerkiewne, czÃÃ ci gmin Kleszczele i Czeremcha poÃ oÃ ¼one na wschÃ ³d od drogi nr 66 w powiecie hajnowskim,  gmina Kobylin-Borzymy w powiecie wysokomazowieckim,  gminy Grabowo i Stawiski w powiecie kolneÃ skim,  gminy Jedwabne, PrzytuÃ y i Wizna w powiecie Ã omÃ ¼yÃ skim,  gminy Czarna BiaÃ ostocka, Dobrzyniewo DuÃ ¼e, GrÃ ³dek, MichaÃ owo, SupraÃ l, Tykocin, WasilkÃ ³w, ZabÃ udÃ ³w, Zawady i Choroszcz w powiecie biaÃ ostockim,  czÃÃ Ã  gminy Bielsk Podlaski poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 19 (w kierunku pÃ ³Ã nocnym od miasta Bielsk Podlaski) i przedÃ uÃ ¼onej przez wschodniÃ granicÃ miasta Bielsk Podlaski i drogÃ nr 66 (w kierunku poÃ udniowym od miasta Bielsk Podlaski), czÃÃ Ã  gminy Orla poÃ oÃ ¼ona na wschÃ ³d od drogi nr 66 w powiecie bielskim,  gminy SokÃ ³Ã ka, SzudziaÃ owo i Krynki w powiecie sokÃ ³lskim. w wojewÃ ³dztwie lubelskim:  gminy SÃ awatycze i Tuczna w powiecie bialskim. PART III 1. Estonia The following areas in Estonia:  Aegviidu vald,  Anija vald,  Audru vald,  JÃ ¤rva maakond,  JÃ µgeva maakond,  Kadrina vald,  Kolga-Jaani vald,  KÃ µo vald,  Laeva vald,  Laimjala vald,  osa Leisi vallast, mis asub ida pool Kuressaare-Leisi maanteest (maantee nr 79),  osa Kuusalu vallast, mis asub lÃ µuna pool maanteest nr 1 (E20),  osa Tamsalu vallast, mis asub edela pool Tallinna-Tartu raudteest,  Orissaare vald,  Pihtla vald,  PÃ ¶ide vald,Rakke vald,  Tapa vald,  TÃ µstamaa vald,  VÃ ¤ike-Maarja vald,  Valjala vald. 2. Latvia The following areas in Latvia:  Apes novada VireÃ ¡u pagasts,  Aglonas novada Aglonas pagasts,  Balvu novada KubuÃ ¼u un Balvu pagasts un Balvu pilsÃ ta,  Daugavpils novada NÃ «cgales, Kalupes, Dubnas un ViÃ ¡Ã ·u pagasts,  Garkalnes novada daÃ ¼a, kas atrodas uz dienvidaustrumiem no autoceÃ ¼a A2,  Gulbenes novada BeÃ ¼avas, Galgauskas, Jaungulbenes, Daukstu, Stradu, Litenes, StÃ merienas, Tirzas, Druvienas, Rankas, Lizuma un Lejasciema pagasts un Gulbenes pilsÃ ta,  IkÃ ¡Ã ·iles novada TÃ «nÃ «Ã ¾u pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼rietumiem no autoceÃ ¼a P10,  InÃ ukalna novads,  Jaunpiebalgas novads,  Krimuldas novada Krimuldas pagasta daÃ ¼a, kas atrodas uz dienvidrietumiem no autoceÃ ¼a V89 un V81, un LÃ durgas pagasta daÃ ¼a, kas atrodas uz dienvidrietumiem no autoceÃ ¼a V81 un V128,  LimbaÃ ¾u novada VidriÃ ¾u pagasts,  PreiÃ ¼u novada PreiÃ ¼u, Aizkalnes un PelÃ Ã u pagasts un PreiÃ ¼u pilsÃ ta,  Raunas novada Drustu pagasts,  RÃ zeknes novada FeimaÃ u pagasta daÃ ¼a, kas atrodas uz dienvidiem no autoceÃ ¼a V577 un PuÃ ¡as pagasta daÃ ¼a, kas atrodas uz dienvidrietumiem no autoceÃ ¼a V577 un V597,  RiebiÃ u novada RiebiÃ u un RuÃ ¡onas pagasts,  RopaÃ ¾u novada daÃ ¼a, kas atrodas uz rietumiem no autoceÃ ¼a P10,  RugÃ ju novada RugÃ ju pagasts,  Salaspils novads,  SÃ jas novads,  Siguldas novada Siguldas pagasts un AllaÃ ¾u pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼iem no autoceÃ ¼a P3, un Siguldas pilsÃ ta,  Smiltenes novada Launkalnes, VariÃ u un Palsmanes pagasts,  StopiÃ u novada daÃ ¼a, kas atrodas uz austrumiem no autoceÃ ¼a V36, P4 un P5, Acones ielas, DauguÃ ¼upes ielas un DauguÃ ¼upÃ «tes,  VÃ rkavas novads. 3. Lithuania The following areas in Lithuania:  BirÃ ¾Ã ³ rajono savivaldybÃ : Vabalninko, Papilio ir Ã irvenos seniÃ «nijos,  DruskininkÃ ³ savivaldybÃ ,  Jonavos rajono savivaldybÃ : BukoniÃ ³, DumsiÃ ³, Jonavos miesto, Kulvos, RÃ «klos, Ã ilÃ ³, UpninkÃ ³, UÃ ¾usalio seniÃ «nijos ir Ã ½eimiÃ ³ seniÃ «nijos dalis Ã ¯ pietus nuo kelio Nr 144 ir Ã ¯ rytus nuo kelio Nr 232,  Kauno rajono savivaldybÃ : BabtÃ ³, Ã ekiÃ ¡kÃ s ir VandÃ ¾iogalos seniÃ «nijos,  KÃ dainiÃ ³ rajono savivaldybÃ : PelÃ dnagiÃ ³, Pernaravos seniÃ «nijos ir JosvainiÃ ³ seniÃ «nijos dalis Ã ¯ pietus nuo kelio Nr 3514 ir Nr 229,  KupiÃ ¡kio rajono savivaldybÃ : Alizavos ir KupiÃ ¡kio seniÃ «nijos,  LazdijÃ ³ rajono savivaldybÃ ,  PanevÃ Ã ¾io miesto savivaldybÃ ,  PanevÃ Ã ¾io rajono savivaldybÃ : KarsakiÃ ¡kio, MieÃ ¾iÃ ¡kiÃ ³, NaujamiesÃ io, PaÃ ¯strio, Raguvos, Ramygalos, SmilgiÃ ³, UpytÃ s, VadokliÃ ³, VelÃ ¾io seniÃ «nijos ir Krekenavos seniÃ «nijos dalis Ã ¯ rytus nuo NevÃ Ã ¾io upÃ s,  Pasvalio rajono savivaldybÃ : DaujÃ nÃ ³, KrinÃ ino, Pasvalio apylinkiÃ ³, Pasvalio miesto ir PumpÃ nÃ ³ seniÃ «nijos,  VarÃ nos rajono savivaldybÃ . 4. Poland The following areas in Poland: w wojewÃ ³dztwie podlaskim:  powiat grajewski,  powiat moniecki,  gminy CzyÃ ¼e, BiaÃ owieÃ ¼a, HajnÃ ³wka z miastem HajnÃ ³wka, Narew, Narewka i czÃÃ ci gminy Czeremcha i Kleszczele poÃ oÃ ¼one na zachÃ ³d od drogi nr 66 w powiecie hajnowskim,  gminy Drohiczyn, Mielnik, Milejczyce, Nurzec-Stacja, Siemiatycze z miastem Siemiatycze w powiecie siemiatyckim. w wojewÃ ³dztwie mazowieckim:  gminy PlaterÃ ³w, Sarnaki, Stara Kornica i Huszlew w powiecie Ã osickim,  gmina Korczew w powiecie siedleckim. w wojewÃ ³dztwie lubelskim:  gminy KodeÃ , KonstantynÃ ³w, JanÃ ³w Podlaski, LeÃ na Podlaska, Piszczac, Rokitno, BiaÃ a Podlaska, Zalesie i Terespol z miastem Terespol, DrelÃ ³w, MiÃdzyrzec Podlaski z miastem MiÃdzyrzec Podlaski w powiecie bialskim.  powiat miejski BiaÃ a Podlaska,  gminy RadzyÃ  Podlaski i KÃ kolewnica w powiecie radzyÃ skim,  gminy Hanna, HaÃ sk, Wola Uhruska, Wyryki i gmina wiejska WÃ odawa w powiecie wÃ odawskim,  gmina PodedwÃ ³rze w powiecie parczewskim. PART IV Italy The following areas in Italy:  tutto il territorio della Sardegna.